ORDER

PER CURIAM.
Defendant Terrell Williams appeals the judgment entered upon his conviction by a jury of second degree murder, in violation of section 565.021.1(2) RSMo 1994, and armed criminal action, in violation of section 571.015 RSMo 1994. Defendant contends that the trial court erred in overruling defense counsel’s objection to the rebuttal testimony of the prosecutor’s investigator in that the testi*601mony was inadmissible under Supreme Court Rule 24.02(d)(5). As defendant failed to include this error in his motion for new trial, review is for plain error.
We have examined the briefs and the record on appeal and find no manifest injustice. An extended opinion reciting the detailed facts and restating the principles of law would serve no precedential or jurisprudential value. The judgment is affirmed in accordance with Rule 30.25(b).